UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment no.1 to Form 10-Q (Mark One) [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSEPTEMBER 30, 2010 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32037 GENESIS GROUP HOLDINGS, INC (Name of registrant as specified in its charter) Delaware 65-0908171 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 N. Military Trail, Suite 275, Boca Raton, FL (Address of principal executive offices) (Zip Code) (561) 988-1988 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.109,473,976 shares of common stock are issued and outstanding as of January 26, 2011. 1 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3. Defaults Upon Senior Securities. 14 Item 4. (Removed and Reserved). 14 Item 5. Other Information. 14 Item 6. Exhibits. 16 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements include, among others, the following: • delays or difficulties related to the commencement or completion of contracts, including additional costs, reductions in revenues or the payment of completion penalties or liquidated damages; • actions of suppliers, subcontractors, customers, competitors, banks, surety providers and others which are beyond our control including suppliers' and subcontractor's failure to perform; • the effects of estimates inherent in our percentage-of-completion accounting policies including onsite conditions that differ materially from those assumed in our original bid, contract modifications, mechanical problems with our machinery or equipment and effects of other risks discussed in this document; • cost escalations associated with our fixed-unit price contracts, including changes in availability, proximity and cost of materials such as steel, concrete, aggregate, oil, fuel and other construction materials and cost escalations associated with subcontractors and labor; • our dependence on a few significant customers; • adverse weather conditions - although we prepare our budgets and bid contracts based on historical rain and snowfall patterns, the incident of rain, snow, hurricanes, etc., may differ significantly from these expectations; • the presence of competitors with greater financial resources than we have and the impact of competitive services and pricing; • changes in general economic conditions and resulting reductions or delays, or uncertainties regarding governmental funding for infrastructure services; • adverse economic conditions in our markets; • our ability to successfully identify, complete and integrate acquisitions; • citations and fines issued by any government authority; • risks associated with the terms of the Note and Warrant Purchase Agreement with UTA Capital LLC, and • the other factors discussed in more detail in Item 1A. —Risk Factors contained in our Annual Report on Form 10-K for the year ended December 31, 2009. Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently.The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management.These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors.Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control.In addition, management’s assumptions about future events may prove to be inaccurate.Management cautions all readers that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur.Actual results may differ materially from those anticipated or implied in the forward-looking statements.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.You should also consider carefully the statements under Item 1A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended 2 December 31, 2009 which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in Item 1A. - Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2009.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “Genesis", "we"", "our", the "Company" and similar terms refer to Genesis Group Holdings, Inc., a Delaware corporation, and wholly owned subsidiary Digital Comm Inc., a Florida corporation (“Digital Comm”).In addition, when used herein and unless specifically set forth to the contrary, “2009” refers to the year ended December 31, 2009 and “2010” refers to the year ending December 31, 2010. The information which appears on our web site at www.digitalcomminc.com is not part of this report. 3 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. GENESIS GROUP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS -Unaudited- SEPTEMBER 30, DECEMBER 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Costs and esimated earnings in excess of billings - Inventory - Loan receivable-employees - Prepaid expenses - Total Current Assets Property & equipment, net Deposits - Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities Bank overdraft $
